Title: From Benjamin Franklin to Jared Eliot, 11 February 1752
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir
Philadelphia, Feb. 11. 1752
I received your Favour per my Son, and return my Thanks for your kind Entertainment of him at your House. I delivered yours to my Friend Bartram, and enclose you his Answer; he is much pleased with the Prospect of a Continued Correspondence with you: is a Man of no Letters, but a curious Observer of Nature.
I like very well the Paragraph you propose to insert concerning Mr. Jackson’s Papers; except the last Line, to wit, The Improvement of it must be deferred till another Year; instead of which, I would say, it cannot now be inserted, but shall be in our next. My Reasons are, That I think, in the first Place, your Essays ought to be more frequent than once a Year; next, that ’tis pity, if Mr. Jackson’s Papers would be advantageous to the Publick, a whole Years Benefit of them should be lost; thirdly, I think he will be at a Loss to know why, since your Essay was not quite finish’d and publish’d, his Papers might not as well have been added now; and indeed I think you had best add them, unless you intend speedily another Essay. Lastly, I object to the Word Improvement, which in the Sense you use it is peculiar to New England and will not be understood elsewhere: It will look as if you propos’d to alter it for the better, correct or amend it, such being the common Meaning of the Word Improve. Every Colony has some Peculiar Expressions, familiar to its own People, but strange and unintelligible to others. But this is not to be wonder’d at, since the same may be observ’d in the different Counties of England. I know you will excuse this Freedom, and that I need make no Apology for it. I am, with great Respect, Dear Sir, Your most humble Servant
B Franklin
 Addressed: To The Revd Mr Jared Elliot  Killingworth  Free B Franklin
